Citation Nr: 1018944	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  05-21 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for essential tremor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to January 
1953.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The case was previously before the 
Board in April 2009, and was remanded for additional 
development.

The Veteran presented testimony regarding this claim at a 
Board hearing before the undersigned Veterans Law Judge in 
March 2009.  A transcript of the hearing is associated with 
the Veteran's claim folder.

In August 2008, the Veteran submitted a request to reopen a 
claim for service connection for right testicular atrophy 
under 38 U.S.C.A. § 1151 as a result of malpractice in the 
treatment of service-connected inguinal hernia, which was 
denied in July 1996.  The RO sent a letter in October 2008 
informing the Veteran of the type of evidence that would be 
needed to reopen his claim, and there is no evidence that he 
responded.  It does not appear from the record that any 
further action has been taken in furtherance of this claim.

The  issue of whether new and material evidence to reopen a 
claim for service connection for right testicular atrophy 
under 38 U.S.C.A. § 1151 has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the claim was previously before the Board in 
April 2009 and was remanded for further development.  
Unfortunately, another remand is required.  Although the 
Board regrets the additional delay, it is necessary to ensure 
due process is followed and that the Veteran is afforded 
every possible consideration.

The Veteran is seeking service connection for tremor of his 
legs and arms, more severe on the left than the right, which 
has been variously identified as essential tremor and 
Parkinson's disease.  He contends the disorder began in 
service after he was thrown 50 feet in an explosion and 
landed on his left shoulder.  He reports that his hand began 
to shake within a few months of this incident and these 
symptoms have persisted and worsened since then.  He states 
that he can no longer write with his left hand due to the 
tremors and that his left leg is also somewhat affected.  

Service treatment records contain no evidence of a shoulder 
injury in service, but the Veteran reported at his March 2009 
Board hearing that field medical records were destroyed when 
his unit was overrun by the enemy.  The Veteran is competent 
to describe his experiences in service and his subjective 
symptoms and the Board has no reason to doubt the credibility 
of his account of his injury.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

The claim was previously remanded to afford the Veteran a VA 
examination to determine the nature and likely etiology of 
his claimed tremor disorder.  During the July 2009 
examination, the examiner did not have the benefit of 
reviewing the entire claims file; however, he did review the 
available computerized VA records, and he noted the Veteran's 
description of his in-service injury and subsequent symptoms.  
The examiner stated that a definitive neurological diagnosis 
had not been made, and he was unable to offer any opinion at 
that time.  In September 2009, after reviewing the claims 
file, the examiner noted that a neurology evaluation of April 
2009 mentioned both Parkinson's disease and intention tremor.  
He referred to an April 2004 treatment record during which 
the Veteran reported a 35 year history of rest, intention, 
and postural tremors, without pill rolling, bradykinesia, or 
cogwheeling.  He stated that this constellation of findings 
is more typical of an essential tremor than of Parkinson's 
disease, but the gross asymmetry was atypical and the Veteran 
did exhibit some Parkinson's symptoms.  The examiner noted 
that the Veteran had reported during the July 2009 
examination that his symptoms began several years after 
service, and he concluded that the disorder is less likely 
than not related to service.

The opinion is inadequate because it is not clear from the 
record how the examiner reached this conclusion or whether 
the examiner considered the Veteran's in-service history of 
shoulder injury and tremor symptoms.  The examiner points out 
that the service treatment records showed no evidence of 
treatment for tremors and the Veteran reported during his 
examination that the tremors began after service.  However, 
the Veteran explained why there were no service records, and 
the Board has determined that his statements are credible.  
In addition, he testified to the Board that his tremors began 
in service within a few months of his shoulder injury.  The 
Veteran is competent to describe the symptoms he has 
experienced that are capable of lay observation.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  Lay evidence 
cannot be rejected or deemed nonprobative simply because it 
is not accompanied by contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  
Furthermore, the examiner has not addressed the possibility 
that the claimed tremors may have arisen after service as a 
result of the shoulder injury the Veteran describes.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Because the opinion 
offered is incomplete and does not adequately address the 
questions posed by the Board, another remand is required.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Return the claims file to the VA 
examiner who examined the Veteran in 
July 2009, with instructions to clarify 
his opinion as to the etiology of the 
tremor disability.  The opinion 
provided should address the Veteran's 
contention that his tremors began in 
service and worsened over time.  The 
examiner is asked to specifically 
comment on whether it is at least as 
likely as not that the claimed 
disability results from the in-service 
shoulder injury the Veteran describes.  
If that examiner is unavailable or 
determines that the opinion cannot be 
provided without an examination, the 
Veteran should be afforded an 
appropriate VA examination.  Based on 
the examination and review of the 
complete record, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the claimed 
disability is results from the in-
service injury described by the 
Veteran. 

A complete rationale is requested for 
any opinion provided. 

2.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



